                                                    .---·---~~::-::::::~--
                                                           U.S. DISTRICT COURT
                                                                                     .....
                                                       NORTIIERN DISTRICT OF TEXAS
                                                                FlLED
                  IN THE UNITED STATES DISTRIC COU T         f:EB 2      .
                       NORTHERN DISTRICT OF TE AS                   6 20
                                                                      - 19
                           FORT WORTH DIVISION
                                                        CLERK, U.S. DISTRICT COURT
                                                          By·--r;,:;:::;:;---
                                                                  )epuly
CHARLES HUNTER,                         §
                                        §
           Movant,                      §
                                        §
vs.                                     §   NO. 4:18-CV-873-A
                                        §   (NO. 4:16-CR-028-A)
UNITED STATES OF AMERICA,               §
                                        §
           Respondent.                  §


                      MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of movant, Charles

Hunter, under 28     u.s.c.   §   2255 to vacate, set aside, or correct

sentence. After having considered the motion (with attached

memorandum in support),       the government's response, the reply, and

pertinent parts of the record in Case No. 4:16-CR-028-A, styled

"United States of America v. Charles Hunter, et al.," the court

has concluded that the motion should be denied.

                                       I.

                                   Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On February 10, 2016, movant was named in a one-count

indictment charging him with conspiracy to distribute 50 grams or

more of a mixture and substance containing a detectable amount of
methamphetamine, in violation of 21 U.S.C.                          §   846. CR Doc.' 1. On      i
March 16, 2016, movant was named in a one-count superseding                                      I
indictment charging him with conspiracy to distribute a mixture                                  I
and substance containing a detectable amount of methamphetamine,
                                                                                                 I
in violation of 21 U.S.C.                §   846. CR Doc. 27. And, on April 11,

2016, movant was named in a one-count superseding information,
                                                                                                 I
                                                                                                 f"

charging him with possession with intent to distribute a

controlled substance in violation of 21 U.S.C.                            §   841(a) (1) and

(b)(1)(C). CRDoc. 49.

        On April 15, 2016, movant appeared before the court with the

intent to enter a plea of guilty to the offense charged without

benefit of a plea agreement. CR Doc. 55. Movant waived the return

of an indictment. CR Doc. 56. Movant and his attorney signed a

factual resume setting forth the elements of the offense, the

maximum penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 57. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce him to

plead guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                            ("PSR") was



       1
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: 16-CR-028-A.

                                                  2
prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true. CR Doc. 116.

          The probation officer prepared a PSR, which reflected that

movant's base offense level was 34. CR Doc. 63,                               ~   48. Movant

received a two-level firearm increase pursuant to U.S.S.G.

2D1.1(b) (1), id.           ~   49, a two-level increase for maintaining

premises for distribution of methamphetamine, id.                                 ~   50, and a

four-level increase for being an organizer or leader of drug-

trafficking activity that involved at least five participants,

id.   ~    52. He received a two-level and a one-level reduction for

acceptance of responsibility. Id.                      ~~56,      57. Based on a total

offense level of 39 and a criminal history category of V2 ,

movant's guideline imprisonment range was 360 months to life;

however, the statutorily authorized maximum sentence was 20

years, making the guideline term of imprisonment 240 months. Id.

~   121.



        'Paragraph 72 of the PSR says that the criminal history category was VI, based on a criminal
histmy score of 14. CR Doc. 63, 1[72.

                                                   3
     Movant filed a number of objections to the PSR. CR Doc. 80.

The probation officer prepared an addendum to the PSR setting

forth the reasons that the objections were invalid. CR Doc. 72.

     On August 12, 2016, movant was sentenced to a term of

imprisonment of 240 months. CR Doc. 83. The court noted that, had

movant been charged with his true offense conduct, his guideline

range would have been 360 months to life. CR Doc. 117. Further,

movant's attorney had done a good job in negotiating the

government down from a 40-year maximum sentence to a 20-year

maximum sentence. Id. at 6-7. And,

          I'm going to sentence you at 240 months, the
     guideline sentencing range as created by the statutory
     maximum, and that will be combined with an obligation
     to serve a term of supervised release of 3 years once
     you've completed your sentence of imprisonment, and an
     obligation to pay a special assessment of $100.
          That sentence is probably not a great enough
     sentence to satisfy the factors the Court should
     consider in sentencing under 18 United States Code
     Section 3553(a), but it's the most the Court can
     impose.
          If the Court could impose a larger sentence,
     considering all the factors the Court should consider,
     the sentence would be well above 240 months, but the
     most the Court can do is the sentence I've described,
     and that's the sentence I plan to impose.

Id. at 7.

     Movant appealed and his sentence was affirmed. United States

v. Hunter, 694 F. App'x 270   (5th Cir. 2017).




                                 4
                                                        II.

                                         Grounds of the Motion

          Movant asserts six grounds in support of his motion, worded

as follows:

     Ground               One: Inappropriate Guideline Premises Enhancement
Applied.
     Ground               Two: Inappropriate Guideline Firearm Enhancement
Applied.
     Ground               Three: Inappropriate Guideline Leadership Enhancement
Applied.
     Ground               Four: Inappropriate Guideline Drug Quantity Increase
Applied.
     Ground               Five: PSR Narrative is Inaccurate and Untrue.
     Ground               Six: Ineffective Assistance of Counsel.

Doc. 3 11 at PageiD 4 194-95.

                                                       III.

                                          Standards of Review

A.        28 U.S.C.          §   2255

          After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                           United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).                  A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for


          3
              The "Doc.    "reference is to the number of the item on the docket in this civil action.
          4
              The "Page!D _"reference is to the page number assigned by the court's electronic filing
system.

                                                         5
the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.     Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete Y

miscarriage of justice.       United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).        Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d 515,

517-18    (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

                                     6
Strickland v. Washington, 466 U.S. 668, 687    (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).    "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751   (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable," Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)    (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.    Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282    (5th Cir.

2000).




                                7
                                                    IV.

                                               Analysis

        As worded, movant's first five grounds all complain about

the PSR and the court's guideline decisions. However,

misapplication of the sentencing guidelines is not a ground that

can be raised by            §   2255 motion. United States v. Williamson, 183

F.3d 458, 462           (5th Cir. 1999); Beaudoin v. United States, No.

4:18-CV-325-A, 2018 WL 3235549, at *3                          (N.D. Tex.         (July 2, 2018)

        Finally, movant argues that he received ineffective

assistance of counsel at trial and on appeal. He complains that

his trial counsel did not present evidence to support his

objections to the PSR (as described in grounds 1-5 of his

motion) . Although movant has attached a number of documents to

his motion, none of them, or the motion itself, is verified. 5

What the outcome of the objections might have been is speculative

at best. Imposition of the enhancements is supported by the PSR.

As the court noted, movant's counsel managed to get his exposure

cut in half, from forty years to twenty. Counsel may well have

decided not to press frivolous objections and risk loss of

acceptance of responsibility. With regard to appellate counsel,



        5
         Among them are letters that read like law school examination answers. Doc. II at PagelD 240-
68. One of them refers to a prior conviction as being a crime of violence that could be used as a predicate
to conviction as a career criminal, citing 26 U.S.C. § 5845(a). !d. at PageiD 266. Any contention that
movant, with his tenth grade education, raised these matters with counsel before sentencing is incredible.

                                                     8
movant merely argues that his attorney "completely failed to cite

any case law.• Doc. 11 at PageiD 221. Movant is mistaken. His

counsel cited and discussed applicable case law. United States v.

Hunter, No. 16-11303, 2017 WL 1037248 (Mar. 8, 2017). In any

event, he fails to show that he would have prevailed had any

other argument been made. Movant himself asserts                                  (erroneously)

that his grounds were based on ineffective assistance and were

not    (and would not have been) considered on appeal.' Finally, as

the record reflects, the court would not have imposed less than a

twenty-year sentence in this case.

                                                    v.

                                                  Order

        The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.                §   2255 be, and is hereby, denied.

        Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253 (c) (2),      for the reasons discussed herein, the court further



        6
         0n appeal, movant contended that the district coUJt procedurally erred by applying a two-level
sentencing enhancement for possession of a firearm, a two-level enhancement for maintaining a premises
for the purpose of distributing methamphetamine, and a four-level enhancement for being an organizer or
leader of drug trafficking activity involving five or more patticipants. He conceded that appellate review
was for plain error. The coUJt said that, at a minimum, movant failed to make an adequate showing that
the alleged error affected the fairness, integrity, or public reputation of the judicial proceedings. Movant
argued that the court should consider that his counsel rendered ineffective assistance, but the court
refused to do so. United States v. Hunter, 694 F. App'x 270 (5th Cir. 2017).

                                                     9
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED February 26, 2019.




                                 10
